       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 1 of 27




UNITED STAT'['S DISTRICT COURT
SOUTHERN DISTIIICT OF NEW YORK

Li Z. FENG, YUE X. HUANG, FENG X. LIU,
YU P. LiU, SHAO N. MENG and MEi S. YUEN,

                                   Plaintiffs,
                                                                            COMPLAINT
                         against                                        (Jury Trial Demanded)

HEALTHFIRST HEALTH PLAN, II{C.,
HF MANAGEMENT SERVICES, LLC,                                                       CIV
DOE MANAGED LONG TERM CARE PLAN,
and SCHAROIvIE CARES, INC.,

                                   Defendants


        Plaintiffs Li Z. Feng, Yue X. Huang, Feng X. Liu, Yu P. Liu, Shao N. Meng and Mei                  S.


Yuen, by their attorneys, The Legal Aid Society arrd Kasowitz Benson Tores LLP, state the

following:

                                             INTRODUCTION

        l.      Personal care aides, sometimes refened to as home health aides,             sele   a critical

societal need, providing live-in care            to elderly, rulnerable and often      disabled Medicaid

recipients. That care includes bathing, diapering, incontinence care, dressing and cleaning

assistance, ancl cmporvers thousancls of Americans to        live and   age independently    in theirhomcs

and cornrnunity.

        2.      Pelsunal care aiclcs rvho work Z4-holu' sliifts must bc paicl lbr circh hour rvorkctl,

lunless the,v- are sclreduled   to receive, and are actrialiy atlbrrlccl. cight hours of sleep each night

(fir,e of u,hich tnust be continuons), and three hours fbr rncals and breaks.

        3.      I'}laintiffs iue pcrsonal care aicles u'llo'ul'oLlcccl nultiple consecutive 24-hour-shifts

each rveek. c:iring arrltrntl tire clocl< 1br Dcl'endants' trlderl), and inflrrn Nledicaicl paticrrts. 1'hc-v
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 2 of 27




were llot schecluled for, nor did they actually receive, eiglit hours of sleep each night, five holtrs

of continuous sleep ancl/or tliree hours for meals and bleaks durirrg thcir shifts.

       4.        Nonetheless, Plaintiffs were paid as if they r,vorked only I 3 hours in each 24-bour

shift, and thus not only improperly were denied overtime compensation, but were paid well

below the minimum lvage.

        5.       Healthfirst tlealth Plan, Inc. and HF Management Services, LLC                             (together',


"Healthfirst") and Doe Managed Long Tenn Care Plan (hereirtafter, the "IVILTC Det-endants")

are Managed Long Term Care Plans ("MLTCs") that coutract '"vith the State                         of New York        to

provide personal care services to Medicaid patients, largely through the use of personal care

aicles. The MLTC Defendants provided personal care services                            to Medicaid patients         by

contracting for Plaintiffs' serr/ices through Scharome Carcs, Inc. ("Scharonte").

        6.       At all relevant times, one or more Defendants employed                  and/or   jointly   employed

clne or more    Plailtiffs under the Fair Labor        Standards   Act ("FLSA") aud Nerv York Labor Lau'

c'NYLI-").

        7   .     As   ioint ernployers, Defeirdants have the right to control and itr fact do control the

honrs, hourly pay, duties, assigrunents and schedules of Plaintiffs.

        L        The MLTC Def'cndants made the key deci.sions that cletermined the terms and

conilitions of Plaintifl's' employnent. incluciing their pay, i,vork and rvorl<place conditions.

Arlong other things. the MLTC Defendants detennitied: (i) whethcr Plaintifl.s u'ould bc paicl for

l3 ot 24 hours fbr eaclr sliift; (ii) whetiierPlaintiffs        r'r,ould bc eligiblc   ibt ovcrlinrc: (iii) whether

PlaintitlS flacl adcqr-rate ]iving conclitions   zrt   tlie patients' hortes; ancl (ir,) thc scclpe, auroltut aud

fi"ecprency o1'care providecl by Plaintifls.




                                                          2
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 3 of 27




       g.        Scharorne implerlented the    MLTC Def-endants' clecjsions,             lt   hirecl Plaintills,

assigned them work, establishecl their work schedules. supervised them, and paid thern witiiin the

pararneters set by the IvILTC Defendants.

       10.       Defendants knew or should have knor.vn that Plaintiffs irad been assigned to

patients who required continuous care, meaning Plaintifls would not receive adequate sleep and

breaks. Defentlants exploited Plaintiffs' kindness, decency atrd humanity by cornpelling them to

r,volk multiple days straight, without properly scheduled sleep titnes or adequate sleeping

arangements, for inadequate paY.

        11.      Despite the adversity, Plaintiffs provided quality care and supervision to their

patients. Plaintiffs remained at their patients' continuous disposal, perfoming, among other

things, diapering, incontinence care, dressing and cleaning thloughout the night.                  If   Plaintiffs

slept, it was inconsistent, interrupted and often at their patients' bedsides or in their living rooms.

        12.      Defendants violated the    law.            Their pay practices violated the Fair Labor

Standarcis   Act ("FLSA") and New York Labor- Lar,v ("NYLL") by failing to pay Plaintiffs (1) the

statgtodly rnandated minimurn wage rate tbr all compensablc time and (2) overtime pay at not

less than one ancl one-half (1.5) tirnes their rcgular rate of pay for all hours lvorkcd          in excess of

forly (40) hours in   a   workweek.

        13.      Their pay policies also violated the NYi-I- and applicable regulations by failing

(1) to pay Piaintiffs "splcaci    cr1'hourrs" prentiums and        (2) to provide Plaintiffi r.vith larvfully

rcquired notices of pay rates ancl PaY statctncnts.

        14.      They also tailecl to pay Piaintifls thc rninirlunr \4iagc required by the New York

l{omc Care Worker Wage Paritrv Act (''Wage       Panl-v- 1\c1'')




                                                      --)
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 4 of 27




        15.      Plaintiffs therel'ore seek unpaid rvages, colnpensatol'y clamages, liquidated

damages, pre-judgnent and post-juclgnient itrterest and attotneys' fees and costs.

                                   JUR.ISDICTION AND VN,NUE

        16.      This Court has subject matter jurisdiction over Plaintiffs' federal claims pursuant

to 29 U.S.C. $ 201 et seq., 29 U.S.C. $ 216 and 28 U.S.C. $ 133         i.

        17.      This Court has supplemental jurisdiction over Plaintiffs' state law claims pursuant

to 28 U.S,C. $ 1367.

        18.      Venue is propel in this Court under 28 U.S.C.$ 1391(b) because a substantial part

of the events or omissions giving rise to the claims occurred in this judicial district

                                                 PARTIES

The Plaintiffs

        19.      Plaintiff   Ll Z. FENG is a 60-year old woman who             resicles   in   Br-ooklyn, Nerv

York.   IvIs. Feng r.vas employed as a personal care aide       by Scharome, and upon information             ancl


belief, jointly by at least one of the MLTC Def.endauts, fiotl approximately February 20lB to

approximately July 20 I 9.

        2A.      Plaintiff YUE X. IIUANG is a 54-yeal old rvoman rvho resicles in Staten island,

New York. Ms. Fluang r,vas erlployccl as a personal care aide by Scharorne and,                           upon

infonnation and belief, at various times, jointly by Healthfirst, from approxirnately May 2017

until approxirnately October    201 9.


        21.      Plairrtiff FIT.NG X.    LItl is a 68-y,g2r olcl r.r,onritrr rvho resides in f3rooklyn, Netv
York.   lVIs. Lru was ernltloyec'l as a personal care aide by Scharorne, anci upon             infottlatiou   ancl


bclief. jointly by at least one of the N4LTC Def-enclants fiom Octobcr 2013 until VJar.ch 2014.




                                                       4
        Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 5 of 27




        22.    Plaintiff YU P. LIU is a 66-year old woman who resides in Staten Island, New

York. Ms- Lu was employed as a personal                care aide   by   Scharcime, attd tqron irttbnnation and

belief, jointly by at least one of the MLTC Defendants, ftorr Sc1:tember 2015 until June 2017                   .




        23.    Plaintiff SHAO N. MENG is a 63-year old woman                       r.vho resides    in New York,

New   York. Ms. Meng has been employed                  as a personal carc aide by Scharome, and upon

information and belief, at various tirnes, jointly by Healthfirst, since approxitnately Septernber

2014.

        24.    Plaintiff MEI S. YUEN is a 63-year old woman who resides in Brooklyn, New

York. Ms. Yuen was employed          as a personal care aide        by Schalorne, and upon information              and


beiief, jointly by ai least one of the MLTC Defbndants, in ot abouI2012 for approxirnately three

months. In or about September 2013, Ms. Yuen went back to rvork for Scharotne, and upotl

information and belief, at least one of the MLTC Defendants, and continucs to be ernployed by

Scharorne, and upon infonnation and belief,           jointly by   at least one of the   MLTC Defendants.

The Defcndanfs

        25.    Defendant HE.,\LTHFIRST HEz\LTH PLAN, lNC. is a Ner.v York co4roration

that manages services to New York state eruollces                  of botir   Meclicaid and \zleclicare. Upon

intbrmation and belief, I{ealthfirst Flealth Plan, Iuc. admiuisters Healthf-irst CotlpleteCarc,                       a


ML:|C that    rnanagcs personal care scrviccs           to Meclicaicl t'ccipicnts wlto are also enlolled in

Medicare. Upon inforrnatjon and trelief, it employecl Yr.re X. I-luang. Shao N. l\,{cng, aud oue or

more of the other Plaintiil's. It rnaintains its plinoipal place of busittcss at 100 Church Strect,

Neu' York, Nelr,York.

        26.    I)etenrlant HF MANAGENIfjNT' SEiIVICES, l.t-C is a Nor'                          \'ork   cor'porrtiotr

and directly or indrrectly   c)u.,ns aucl coutrol.s   llealtlitlrst Health Pli.irt, Inc.   L.ipon inlormtrtion irttcl




                                                         5
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 6 of 27




belief, FIF Management Services, LLC) adninisters Healthfirst CompleieCare aud Senior Heaith

Partners, both of which provide and/or manage pei'sonal care services to ltvledicaicl recipients.

Upon infonnation and belicf, it ernployed Yue X. Huang, Shao N. Meng, and one or lnore of the

other Plaintiffs, It maintains its principal place of business at 100 Chut-ch street, New York,

New York.

         27.       Defendant DOE MLTC is one or rriore corporations that administer MLTCs in

New York City provide and/or manage personal cale selices to Medicaid recipients, and which

jointly employed one or more of the Plaintiffs rvith Scharome. The iclentities of DOE MLTC                           are


currently unknorvn to Plaintiffs.

         28.       Defendant SCHAROME CARES, lNC.                      is a New York corporation                    that


specializes in horne care for the elderly. It ernployed all of the Plaintitfs. Upon infonnation and

belief, Scharome operates and cloes business as Scharome Cares, s,ith a bnsiness address listed                       as


1729 East 12'l' Street, 3'd Floor, Brooklyn, Nerv Yor-k.

         29.       At all times lrerein stated, Defbnclarits are and have       been an employer within the

meaning of 29 U.S.C. $ 203(d) and 203(9).

         30.       At all tines hercin   statecl, Defendants eit'e aud ha.n'e beett an eutetprise          within the

meaning of 29 U.S.C. $ 203(r).

         31. At all timcs          herein stated^ I)efendants have been an ente4trise crtgaged in

colnlnerce or in the production        ol   goclcls   or scrvices ibr cornmet'ce u,ithin thc ureiining of            29


U.S.C.   s\   203(sXi), in that said enterpr-ise has erncl lras had employees etrgaged in comnrci'cc ot'in

the procluction of goods lor conrurerce, or crnploy'ces ltanclling. selhng ol othet'wise workit-tg on

goocls or rnatcrials that havc trcen nrove(l in or- produccd       lor cottttler-ce   by'   All)'persoll, atrcl jrl thtrt




                                                          (r
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 7 of 27




said enterprise lias ancl has had an annual gross volume of sales tlade or business done of not

less than $500,000.

        32. At all times hereinafier            mentioned, Plaintiffs, who were ernployed in domestic

se1ice i1 households, were indiviclual employees engaged in cotntnerce or in the production of

goocls tbr commerce as required by 29 U.S.C. $ 207 and as defined by 29 U.S.C. $ 202(a).

                                         STATENIENTS OF FACTS

Defendants' Obligafions as Medicaid Contractors

        33.      Upon information and belief, the MLTC Defendants receive Medicaid funding

h-on the New York State Department of Health ("NYS DOH") to provide personal care services

to eligible New Yorkers.

        34.          Upon infomation and belief, the MLTC Defendants assess and authorize

Medicaid recipients ("patients") to receive the appropriate level of personal care services.

        35.          Upon inforrnation and belief" the MLTC Defendants complete a social assesstnent

lbr   each   of their patients, which includcs an evaluation of wliether the patient's home                 has


adequate sleeping accourtlodatious for a personal cate aide.

        36.          Upon infbrrriation and belief, the MLTC Def'endants completc                   a   trursing

assessmelt     fol   each   ol'their patients, r,vhich evaluates r,vhether thc personal care aide i.vould be

likely to obtairr, on a regular basis, llve houls daily of unintenupied sleep during an eight hour

period o1 sleep as u'cll as tltree liout's of'tneal bteaks.

         31.         Upon rnfbrnrertion ancl belret, thc l\41-TC Delendarnts malie the deterurinatiotr of

wlether to aut|orize the lrrclr,ision o1'conlinllous care by tnore lhau otte personal care aicle fbr

paticnts rvlro neecl assistance lbr mor-c than l 6 hours in a calendat'      c1ay   lvith such f}equetlcy that   it


livc-in 2zl-hour ltcrsonnl carc       aicle lvoulcl be   unlikely to obtairt, olt a regular basis, five hours



                                                          a
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 8 of 27




claily of ulinterruptecl sleep ciuring thc aide's ciglit hour period of sleep ancl three hours of titne

for nieal breaks.

        38.     Upon intbnlation and belief, the I\4LTC Det-endants make the detemrination to

authorize the provision of "live-in 24-hour" care by one personal care aide for eacir of their'

patients wiro, while still r'equiring 24-hour assistance, have needs that would perinit                 alle-in24-

hour persolal care aicle to obtain, on a regular basis, five hours daily of unintenupted sleep

during the aide's eight hour period of slcep.

        39.     Upon inforrnation and beliei, the MLTC Defendants develop a plan of care iir

collaboration with their patients or their patients' representatives/f'amily members/caretakers that

specities the types, scope, amount and fiequency                 of   assistance that r,vill be clelivercd as palt   of

the person ceutered service plan.

        4A.     Upon inforrnation and belief, the MLTC Delendants for-ward the plan of care to

their patielts ancl/or their patients' representatives as lvell as any agencies, such as Scharoure,

provirling the pelsonal care seruices under subcoutract with the MLTC Defendants.

        41.      LJpon    inlbnnation and belief, the MLTC Defbndants reassess the autliorizatiorr fbr

persorral care services ancl the plan of care at least every six motrths.

        42.     The 1VILTC Def-enclants provicle ancl manage services relatecl io the health, social,

em6tional, nutritionzil, ancl rehabilitation neecls of senior citizeus ancl other lvleclicaicl patients.

        43.      Upon ilforntation and beliet, the N,II-TC} Defenclants ollerate, in part, by utilizing

their ou,ti care lualtagers iinclior nurses to deveiop tlte required cat'e plans so that t]rc nccds ol

scnior citizcns ancl patients ttre tnet'

         41.     Upon inforntarion ancl belie[ altenratively. the ivll-TC l)ef-endants also ontsoltrce

tlre firnctions of'care   t.uijuta-q,ers anciior nurscs   to otltcr agencies. inch"rding Scharclnre.




                                                             B
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 9 of 27




        45.     Upon informatiou ancl belief, care managers, nurses and/or their equivalcnt

rnanage, supervise and coorclinate the personal care services prtli,ided by Plaintilfs to seniors ancl

other Medicaid patients.

Relationship Betrveen Defend ants

        46.     Upon infonnation and belief, the MLTC Defendants maintain a netwot'k of

providers, iike Scharorne, to provide adequate access to pcr-sonal care services.

        47.     T'he   MLTC Def'endants contract with Scharome to assign personal care aides         to


Medicaid patients who have been authorized for personal care services by the IVILTC

Defendants.

        48.      Upon information and belief, the MLTC Defendants require Scharome to assign

either one aide to provide "live-in 24-how personal care selvices" or two aides to provicle

"continuous personal care services" across tr.vo shifts in a single 24-hour period jn accordauce

rvith the authorization and plan of care designed by the care tnanageis and/or nurses ernployed

by the MLTC Defendants.

         49.     Upon infonnation and belief, the MLTC Defendants lirnit the ability of Scharome

to scheclule any one personal care aide such tliat the aide receivcs overtinte pay.

        50.      Upon infbrmation and belief, care manelgers ancl and/or nurses erapioyecl by the

IyILTC Defepdatrts also oversee, nronitor and assess the performance              of thc l,vort plans

cler,,eioped for hotnc liealth aitles.

        51.      Upon infbrr-nation and belicf, Scirarorne must arlso eilsure thett personal care aides

assigned follor,r.' thc paticnl plans of care developed by the MLl"Cl l)efendants.




                                                   9
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 10 of 27




          52.   Upol iiribnnation     ancl   bclief, the MLTC Defendants pay Scharonle          a rate pet hotit'


per aicle to cover wagcs ancl other cornpensatiein for petsonal care aides assigned to patients

whose personal care services are nlanaged by the MLTC Defendar"rts.

          53.   Upon infonnation and beliefl for' "live-in Z4-hout personal care services," the

MLTC Def-endants only pay Scharome for 13 hours in every 24-hour period.

          54.   Upon infor"rnation and bclief, Defendants jointly establish and agree on                     the


compensation paid to personal care aides.

          55.   Upon information and belief, ail Defendauts have the power to terminate the

employment of any personal care aide.

          56.   Upon infbrmation and belief, Defendants also jointly share the various othel

functions of an employer, including the riglit to control Plaintiffs' rvorking conrlitions and job

duties.

          57. In esseuce, tlre personal care aides are a pool of employees available and
necessary to the operations of all Def-endailts.

          58.   The Plaintiffs' rvork was perfonned in the nounal course of the Det'enclants'

businesses ancl was integlated into the businesses          of the Def-endants, rvho ate in the businc,ss of

providing and ntauaging houre care scrvices.

          Sg.   The rvork perfbnnecl by Plaintilfs required little skill ancl no capital investtrent.

 Plaintiffs' Worl<irr g Conditions

          60.   From Februar.v 2018 to approximately July 2019, PlaintilTLi Z. leng rvorkecl                 ot-tc


or tu,o cclnsecutivc   ,Z4-botrshifis pet r.veek. During       tl-rose   shilis, Ms. Feng carecl for an clderly

lvleclicaicl lecipient   in ltcr cightics u'ho   suff'ered fi'ont Alzheitner's disease/dernentja atrcl      r'r'as


beclbound. Iu accordarrcc r.r'ith the r.vork plzrn ancl patietit l lan ol cat-e, N1s. Fetig tLtrnccl antl




                                                       t0
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 11 of 27




repositioned her patient's body at least every one to two hours, inclucling throughout the night.

Ms. Felg also helpecl her patient use a bedside commode approxirnately five aud occasionally as

many as eight times pel night. Ms. Feng would also change and lauuder the patient's bedding

whenever there were toileting acci<1ents, including cluring the night.

         61.       To sleep, Ms. Feng was provided a twin bed placed in her patient's living roorn.

         62.       Ms. Feng had no regulally scheduled sleep or tneal breaks, and never received

flve hours of continuous, unintem;pted sleep or tlrree hours of cornpletely duty-fiee meal brcaks

per shitl.

         63.       Until Decernber 30, 2018, Ms. Feng u'as paid $13.00 per hour. Frotn December

31,2018      ultil approximately July 2019 when her employrnent           ended, Ms. Feng rvas paid $15.00

per   lrour. However, Ms. Feng     r.vas   only paid for 13 hours out olevery Z4-hoorshift rvorked.

         64.       From approximately Nlay 2017 to approximately March 2018, Plaintiff Yue X.

Huang r.volked aiternating rveeks of three or foul cotrsecutit e, 24-hour shifts per u,eek caring for

an elclerly husband ancl wife pair r,vho were both approximately ninety years cllci.

         65.       In accoldance r.vith the work plan and patient plans of cale, NIs. Huang assistecl

each of hcr patients with using the commode and/or batlrroorn betrveen at ieast tu'o to fottr times

per night.

         (t6.      Ms. Huang r,vas prorridecl   a   tu'in bed on ivhich to slcep. 'l'he licd was placed in her

patients' lirrjng room, r,l'here a curtaitr was irung fbr privacy'

         ()7   .   Ms. fLrang had no regularly scheduled sleep or meal brearks, altd nevcr reccivccl

flve houls olcontrnuous, unintelr-Ltptecl sleep or three hours olcourpletcly cluty-{iec urcal breiiks

per shili.




                                                         1l
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 12 of 27




         68.     From approximately March 2019                 to   June 20i9, Ms. Fluang worked tliree

consecutive 24hour sliifts per lveek caring fcr an elderly \ /oilIalt who rvas approxirnately ninety

years old.

         69.      In accordance with the u'ork plau and patient plan of care, Ms. Huang assisted her

patient with using the bathroom approximately three times per night. At least every two hours

throughqut the night, Iv1s. I{uang was also required to provicle other assistance to her patient.

         70.      To sleep, Ms. Huang was provided with a srnall bed that was pushed up direotiy

against her patient's bed.

         7i.      During this period, Ms. Huang had no regularly scheduled sleep or tneal breaks,

ancl never received fir,e hours      of continuous, uninter-rupted sleep or tht'ee hours of completely

duty-fi'ee meal breaks per shift.

         72. Ultil      December' 30, 2017 , Ms. Huang was paid $ I 1.00 per hour. From Decerrber

31.,zAn to Dccember 3A, 2A18, i\{s. Huang           r.vas   paid $ I 3.00 per hour. From December       3   1, 201 8


rintil June 2019, l\4s. Huang rvas paicl S15.00. Flolveter,          IVIs.   lluang was onlypaid for i3 hours

out of every 24-hour- shift workecl.

         13.      Whel Ms. Huang u'orked four consecutive,24-hour shifts,                IVls. Fluang rvas paid

for-52 hours, but only at hcr regular rate of pay; Ms. Huang did not recejve anv oveftituc pay.

         i4.      Frorn October 20i3 until fularch 2014. Plaintilf Feng                 X. Liu   worked tht'ee

consccutirre, 24-hour shifts per rveek. Ms. Liu cared           ibr an elcicrly tran u,ho was approximately

linety   years o1d ancl livecl in a stuclio irpartrnent he sharecl rvith his tr.vo achtlt claughtcrs.

         75. In accorclance u'ith the u'ork plan ancl patient plan of carc, N4s. Freng X. i-ir'r
                                                                       'l-rvo tintcs pcr nrght, Ms. Feng
assistcd her patient rvith toileting m()re than llvc tirncs pcr night^




                                                        12
         Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 13 of 27




X. Liu's paticnt also required assistance with taking over-the-counter retneclies. Ms. Feng X. Liu

also lvas recluir ed to provide food ancl drink to her patient dut ing the night.

         76.       To sleep, Ms. Feng X. Liu ivas provided with a small, stowaway bed that                                 was


placeil alongside her patient's bed and the trvo stowaway beds of her patient's daughters.

         77.       Ms. Feng X. Liu had no regularly scheduled sleep or meal breaks, aud neveL

receivecl five hours    of continuous, unintermpted sleep or completely duty-free meal breaks per

shift.

          18.      Tlrroughout her ernployment, Ms. Feng                   X. Liu    was paid $10.93 per hour.

Horvcvel', Ms. Liu was paicl for only                l3 hours out of every 24-houl shift worked.

           79.     In 2019, Ms. Feng X. Liu filed a clairn with the New York State Deparlment of

l,abor againsl Scharome fol its failule to pay her the minimum lvage fot' each hour worked,

overtime at tlie appropriate rate for all hours worked in excess of fo(y per wcek, and spread of

fuours pay as      iveil as Scharome's failure to provide a uotice of                r.vage statement and          flrll   and


accurate pay stubs rvith each paytneilt of wages.

           80.     Frorn SepternLrer 2015 until approximately Decernber 2015, Plaintiff Yu P. Liu

u,orkccl   tllee   consecutive, Z{-hour shifts per u'eek caring for an elderly'vvolnan                    in her   eighties

who suff-ered from Al     z-h   eirn er' s   di   sease/cl einenti a.


           81.     In accordance witir the lvork plan and patient plan of cate, VIs. Ytt P. Liu                            was


recluilccl 1o change her ltatient's cliaper trctrvccn three aird                   flve tirles dur-ing the nlglrt.

Aclc1itr9nall,v, bccausc Ms.        Yu P. I-iu's patient dici not hat,c      c<;tttrc)l ot,c.r hcr   toilcting   fr-rnctions^


lr,1s.'Yu P. Liu'uvas also o{ten rcqnirecl to change her pzrtieltt's bedcling ancl to                r,vas.h   herpatient's

body dur-ing the nigh1.




                                                                  ti
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 14 of 27




         82.      1'he Alzheitner's disease/dernentia that Ms. Yu P. Liu's patient suffered from

preruented her patient fi'om sleeping at      night. As   zr   resuit, Ms. Yu P. Liu u'ould oflen be required

[o provide otlier assistance to hel patient dudng the night, including providing her witli food and

water and rnassaging her bodY.

         83.      Ms. Yu P. Liu lvas provided r,vith a sofa bed, placecl in her patient's living rooln,

on r.vhich to sleep.

         84.      During this period, Ms. Yu P. Liu had no regularly scheduled sleep or meal

breaks, and never receivecl five hours of continuous, unintetrupted sleep or any cornpletely duty-

&ee meal breaks during her shifts.

         85.      Froin Decernber 2015 until November 2016, Ms. Ytr P. Liu worked two

consecutive,24-hour shifts per week; and frorn November 2016 until June 2017, Ivls. Yu P. Liu

wor-ked four consecutive, 24-hour shifts per         week. For tiris entire period, Ms. Yu P. Liu cared

for an elcielly wo(ran in her nineties      rn,ho suffered     fioui Alzheirner's   clisease/dementia.


         86.      'fhe Alzheimer's disease/dernentia that Ms. Yu P. Liu's patient suffered fi'om

preyented her patient fiom sieeping at night. Instead, Ms. Yu P. Liu's patient \vas lnost active at

night -_ fi-equently ancl repeatedly going tlrrough the possessions in het home at night. As                          a


r-esult, Ms. \.r-r P.   Liu was reqnilecl to clean uir afler her patient constantly throughout the night'

         87.      In    accorclance rvith the   work plan and patient plan cif care,          lVIs.   Yu P. Liu irlso

assistcci her patient     ivith toileting between three and fortr tirnes    eerch   night.   lVls. Yr"l P.   Liu wouicl

tllso prgvitle her patient rvith drinks olwater atrd ttrzrssages througl-rout thc night.

         88.      N,1s,   Y1 P. Liu rvas pror,'icled rvith a solh bcd. placecl in her palient's living roonl,

on rvhich to sleep.




                                                        l4
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 15 of 27




         89.   l)uring this periocl, Ms. Yu P. I-iu had no regularly scheduled sleep or neal

breaks, a1cl never receivecl five hours of'contintiotts, ut.tintetrtrptcd slecp or any conpleteiy duty-

free meal breaks during her shifts.

         90. Ultil    December 30,2016, Ms. Yu P.              Liu rvas paid $10.93 per hour.    Frorut


Decenber 31,2016 until Decernber 30, 2017, Ms. Yu P. Liu was paid 511.00 per hour.

HoweveL, Ms. Yu P. Liu      '',vas   only paid for 13 hours out of every 24-hour shift worked.

         gl.    When lvls. Yu P. Liu worked foul consecutive, 24-hour shifts, Ms. Yu P. Liu was

paid for 52 hours per week. Until approxirnately May 1 , 2017, Ms. Yu P. Liu was paid at her

regular rate lbr 40 hours and at an overtime rate of at 1.5 tirnes her regular rate of pay for 12

hours. After May 1,2017, Ms. Yu P. Liu rvas paid at only her regular rate of pay for all 52

honrs.

         92.    Frorn approximately September 2014 until approximately December ?014,

PlaintitT Shao N. Melg rvorked three consecutive, 24-hour sliifts per rveek" During this peliod,

Ms. ivleng carecl fbr a woman in her nineties rdro sutTerecl frorn Alzheirner's disease/dernentia"

         93.    In accordance u,ith the rvork pian and pattent plan of care, Ms. Meng assisted irer

patient with toileting every honr, including throughout the night.

         94.    When assignecl to care for this patient, Ms. Meng rvas tolcl try a coordinator from

Scharome lhat the patient's eating scheciule \,vas very inegular. Ms. Meng's patient would in fact

recluesr neals throughout the night, requiring Ms. Mcng to prepai-e tneals anci feed her patient

nntil approxirnately 2 att. each rlight.

         95.    Ms. Nieng was providccl r^rith a tr.virr bed that rvas placcd in her patient's liviug

room on rvliich to slccp.




                                                       1"5
          Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 16 of 27




           96.     IVIs. N4eng hzid   no regularly scheclulecl sieep or tleal bi-eaks. atrd tlever received

five hours of colrtiluous, uninten-r-rptecl sleep or any completely duty-free meal breaks during lrer

shifis.

           gj.     From March2015 until March 2018, Ms. Meng worked alternatir-rg weeks of three

or four consecutive, 24-hour shifts per week caring tbr an elderly husband and wife pair                r'vho


were both approxirnately nincty years          old. Frorn May 2017 until March       2018, Ms. Meng was

partnered on this job assignrnent with Plaintiff Yue X. Huang.

           98.      In accordance with the work plan and patient plans of care, IvIs. Meng's nighttime

clgties \.vere around toileting, and Ms. Meng assisted each              of her   patients rvith using the

commode andlor batlu'oorn between approximately two and four tirnes per night.

           gg.      Ms. Meng was proviclecl a twin bed on which to sleep. l'he bed was placed in her

patients' living rooln, lvhere a curtaitr was hung up for privacy.

           100.     During tiris period, lvls. Meng had no regularly scheduled sleep or meal breaks,

and iiicl not receive five hours        of continuotts, uuiutenupted sleep or tlrree irours of completely

duty-free meal breaks per shift.

           101. From May 2018 uutil approximately July                  2018, Ms. Meng r,vorked tlrree

consecutive, 24-hour shifis caring          for a \,vorlan in her sixties rvho did not require    assistance


during the night.

           102.     lvls. Meng rvas proviclecl r.vith a trviu bed in hcr patient's living room that allou'ecl

her ncl irdvac1,.

           103.     Dr.rring   tliis periocl, Ms. Meng had no regularly schedtrlecl sieep or trreal breaks

ancl clicl not   rcccivc three hours of complctely cluty-f}ee rneal breaks pcr shifi.




                                                        l6
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 17 of 27




        104.       From approxirriately Septernber 2018 untii N{ay 2019, N4s. IVIeng worked three

consecutivc    , Z4-hour shif1s. Dur-ing this time, Ms. Meng cared fbr          a womell in her eighties who


did not require assistance durirlg the night.

        105.       NIs. Meng was provided a twin becl on i.vhich to sieep. However, the bed u'as

placed imrnediately acljacent to her patient's be<l, and Ms. Meng fi'equently disturbed by her

patient's very loud snoring and sleep-talking.

        106.       During this period, Ms. Meng hacl no regularly scheduled sleep or meal brealcs,

and did not receive three hours of cornpletely duty-fi'ee rneal breaks per shift'

         101   .   Since May 2019, Ms. Meng has worked two consecutive, 24-hour shifts per week.

Ms. Meng has been caring for a wornan in her seventies r'vho su{Ters frorn Parkinsou's disease

a1d cannot walk independently. Ms. Meng's patient lives in a tu'o-bedroom apartment with her

daughter-in-law and grandson.

        108.       In accordance with the r,vork plan and patient plan of care, betrveen 10 p.rn.         zuld


6:45 a.m. each night, I\4s. Meng assists her patient rvith using a bedsicle commode at ieast five,

and occasionally more thatt sevett, times.

         l0g.      Ivls. Meng is provided r.vith a twin bed in her patient's bedroom ou u4rich to sleep.

         I10.      IVIs. lv{eng has   no regularly scheilulecl sleep or meal breaks, and never receives

t-tve hours    ol continuous, uninten'upted    sleep   ol threc hours of contpletely duty-fi'ee meal trt'eiiks

per shift.

         l1l.      U1tilDecember30,2016.N4s.il'lcngrvaspaicl 5j10.93pcrhout-. FrourDecetnber

31,2016 Lrltil December 30.2017, fuls. i\zielg           r,vas paicl   5il1.00 per honr. frrour December 31,

20lTuntill)ecembcr30.201B, lvls.iVlengu,aspaitlSli.00perhottr. Siucel)ecenrLrer31,20l8,




                                                        t1
        Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 18 of 27




Ms. Melg has been paic'l S15.00 per hour'. Florvever, Ms. Meng has only ever been paid for               13


hours   olt of evely 24-hour sirilt r.vorked.

         ll2.      When Ms. Meng u,orkecl four consecutivc, 24-houl shifts, Ms. Meng was paid for

52 lronrs per week.     Until approximately Mtry 1,zAlJ , Ms. Lu was paid at her.. regular rate for 40

hours and at an orrertime ratc      of   1.5 times her regular rate    of pay lor 12 hours. After May 1,

2017, Ms. Meng was paid at only her regular rate of pay for all 52 hours.

         1i3.      From approxirnately Septernber 2013 until approximately October 2019, PlailltitT

Mei   S. Yuen r,vorked   four consecutirze, 24-hour shifts per rveek. Ms. Yuen cared for       a rvotnan itt


her late-eighties r,vho suff'ered   frou incontitrence.

          114.     In accordance witit the work plan and patient plan of cate, Ms. Yuen was required

to clrange her patient's bladcler leakage pads and/or assist her patient in using the            bathroom


between three to four times each night'

          115. To      sleep, il,Is. Yuen was pro'','ided a tr,vin bed that was placed irnrnediately

adjacent to her patient's bed.

         1   16.   Ms. Yuen had no regularly scheduled sleep or meal breaks, and trever received

five hours of continuous, unintel'upted sleep or three hottrs of completely cluty-free meal breaks

per shift.

          117. ljntil    Decernber 30, 2016, ]vls. Yuen u,as paid $ii0.93       perhour.   F-rotrt December


37,2016 until I)ecernber 30,20i7, N4s. Ynen rvas paicl lill.00 per'hour. From December 31,

2017 nntil December 30.2018" N1s. Yuen rvets paid 5i13.00 per              irour. From December 31,2018

rmtil apploxinrateiy Octobcr 2019, i\'ls. Yuett rvas paid $15.00 per hour. Holever, Ms. Yuen

rvas only paid fbr- 1.i hor-trs ortt ol'cvcl'-v 2:1-hour slrjtl u'orked.




                                                        r8
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 19 of 27




          118. Until approximately                    May     i,20lJ,      Ms. Yuen was paicl overtitle at 1.5 times her

regular rate of pay, afier u,hich tirne Ms. Yuen rvas paid at only lier regulat' rate of pay. Only                   1   3


hours out of every 24-hour shift worked r.vere counted towards ovefiime acctual.

Defendants' Recortlkeeping and Notice Violations

          I I 9.     Def'enclants           wilifuily    disregarded and purposefully evaded recor dkeeping

requirements        of tire FI.SA           ancl   NYLL by failing to maintain accurate and cotnplete         timesheets


and payroll records.

          120.       Plainti{Ts r.vere not reqriired to keep track of their time, nor to their knowledge, did

Defenclants ritilize any time tracking device that accurately reflected their actual hours worked'

          IZi.       Dcfendants never provided Plaintiffs with any notification, either in the form                   of

notices or other rlrealts-. regarding their overlime and rvages under the FLSA and NYLL.

          122.       De felclarrts dicl        not provide Plaintiffs u,ith an accurate statement of their wages,     as


reqnired by       NYLL    195(3) and FLSA 211(c).

          123. Defeldants did not give any notice to Plaintiffs in English or in                                Chinesc

(P1aintifl.s' primary ianguage)                    of their   overtime rate of pay, and such other infonnation        as


rcquired by       NYLL    bS
                               195(   l).

                                             CAUSE OF T\CTI
             For F:lilurc to Fay N'Iinimum Wage Uncler the Irair Labor Standards r\ct
                        (Plaintiffs lieng, Huang, Yu P' Liu,lVleng ancl Yuen)

           124. PIailtifl\            reallege elrd incorporatc by refercnce all allegatiorls in all preceding

irzrragrapirs as    if fullv set 1'ot1h herein.

           125. Plaintill's were                   enrployees    of   Del-enclants,   and Defendants u'ere Plaintiflb'

ernplo.v-'er-s,   rvithin lhc rncatring ol'the F{-SA- 29 L-r.S.C' $ 203.




                                                                      lq
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 20 of 27




         126.                Since January        l,   2015, home health aides, including personal care     aides,


er-nployed by third-party agencies                     or employers mnst be paid the mininum wage. 29 U.S.C. $

206; 29 C.F.R. $s52. I 09(a).

         127.                Def'endants failed to pay Plaintiffs Feng. Huang, Yu P. Liu, Meng and Yueu at the

applicable legal minimurn hourly wage, in violation of 29 U'S.C. $ 206(a).

         128.                Def'errclants' failule to pay Plaintiffs Feng, Huang, Yu P. Liu, Meng and Yuen the

lawful minimum liourly wage was willful.

         129.                Due to Defendants' FLSA violations, Plaintiff's Feng, Huang, Yu P. Liu, Meng

and Yuen ale entitled to recover fi'om Defendants,                     jointly and severally during the periods in

which they rvere employers, Plaintiffs' unpaid minirnum wages, liquidated damages, punitive

damages, as rvell as leasonably attomeys' fees, costs of the action and interest.

                                        SECOJ\D CA      E OF ACTTON
                        For Failure to Pay Minimurn \Vage Under New York Labor Larv

         130.                Plaintitfs reallege and incorporate by ref'erence all allegations in all prececling

ilaragraphs as           if fully       set forth herein.

         13   1   .          Plaintifl-s are employees within the meaning of NYLL, including but not limjted

to   NYLL     $$ 2 and 651.

          132. NYLL requires that ernployers pay theil einployecs specrficcl trinimum hourly
wagcs. NYLL $ 652.

         133.                Def'enclants failed to pay Plaintiffs at the applicable legai miuitnunr hoully wage,

irr violatiorr of'NYLL $ 652 altcl supporting regulations anci orclet-s of tlre. New York Statc

l)cpat-ttr cttl       o f'   Llrbor'.

          134. Dno to Defeitclants' NYt-L violations. Plaintilk alc cntiticd to rccovet' fi'olrr
Dcltndarrls, jointly, aud scverzrlly cluring thc pcr-iods in r.i'hich tltcv lr'cre ctnployet's, Plaintifls'



                                                                  20
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 21 of 27




u11paicl   n'tiDilrulx wages, liquiclated damages, as rvell as reasonable attorneys' fees. costs of the

action and interest.

                                  THIRD CAUS                   OF'ACTIOF{
             Fo'Fa'u'fptou,:1il3;"J,1ffi
                                                   lH::lYT?'ffiffi *:T:#idardsAct
            135.   Plaintifl's realiege and incorporate by reference all allegations in all preceding

paragraphs as      if fully   set forth herein.

            136. Plaintiffs were employees of              Defendants, and Defendants were Plaintiff.s'

employers, r.vithin the meaning of the FLSA. 29 U.S,C' $ 203.

            137.    Since January        l,   2015, home health aides, including personal care aides,

employed by third-party agencies or employers must be paid overtirne compensation at an hourly

rate   of   150% the minimurn wage or regular rate of pay, whichever is greater, fbr all hours

worted in excess of 40 per week. 29 U.S.C. $ 207;29 C.F.R. $552.109(a)'

            138.   Defenclants failed         to pay Piaintiffs Feng, Huang, Yu P. Liu,         i\4eng and Yuetr

overlipe wages at an hourly rate of I 50% of at least the minimum                r.vage   fbr each hour worked in

excess of 40 per rveek, in        violation of 29 U.S.C. $ 207.

            139.    Def'encJants' failure      to pay Plaintiffs Feng, Huang, Yu P. Liu, Meng atrcl Yucn

lar,r,ful overtime lvages r.vas will{ul.

            140.    I)ue to Defcndants'FLSI\ violations, PiaintifTs Fetrg, Hualrg, Yu P. Liu, Meng

and Yuen are entitle<i to recover from Def-enclants,             jointly   ancl severally during the periocis in

ivhich they rvcre etrrplo-v-ers, PlaintifLs' unpaid ovetlitne wages, liquiclatcd clat.tlages, as rvell         as


reasonablc attot-ueys' f-ees. costs of the action ancl inteiest-




                                                          2\
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 22 of 27




                                      FOUI{T'H CAUSB OF ACTION
                  Iior {iailure to Pay Overtime \\,':rges under the Ne'w York n-abor L:rrv

            l4l.     Plaintiffs reallege and incorporate by reference all allegations in all preccdiirg

paraglaphs s if fully set forlh herein.

            142. At all tirnes lelevant to this action, Plaintiffs were ernployed by Defeiidants             within

the rneaning of the NYLL, including but not limited to            NYLL    $$ 2 and 65i   '



            143. Prior to January I,2015,             third-party agencies or employers employing home

health aides were requirecl to paid overtime competrsation at an hourly rate                         of   150?i, the

rninimun wage for all hours worked in excess of 40 per week. NYLL $ 652; 12 N.Y'C.R'R.                             $


142-2.2; 29 C.F.R. $552. 1 09(a).

            144. Since Jaiiuary i, 2015, home health                 aides, incluciing personal care aides,

employccl by thir<l-party agencies or employers must be paid ovefiime compensation at all hourly

rate   of   150% the minimum wage               or regular rate of pay, whichever is     greatet-,   fol all hours
,uvorkerl    in    cxccss   of 40 per r.veek. NYLL $ 652; i2 N.Y'C'R.R. $                    142-2.2; 29 C'F.R'

$5s2.1 Oe(a).

            145.      Defelclants failed to pay Plaintiffs overtime wages at an lrourly rate of 15096 of

at least    t[e rnininuur wage fbr each hottr rvot'ked in excess of 40 per week, jtr violation of NYLL

$ 652 and      i2 N.Y.C.R     I{   $ 142-2-2.

            146. Due to Defenclalts' NYLI-              violertions, PlaintifT.s are elltillt:d to recovcr Ii'otl

Ilcl'cpclants. iointly ancl severally cluring the periods itr u,hich thc-v rvcrc cmploycrs. Plaintjffs'

ulpaid lrir-rir-nr:1r wages, liquiclatecl clamages. as rvell as teasonzrble attor-treys' f'ccs, costs of the

action artcl inicrest.




                                                          22
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 23 of 27




                                       FIFTI.I CAUSE OI.- AC'I-ION
                 F-or   liailure to Pay Spread of Flout's Uncler Nerv York Labor Larv

         141.      Plaintifl's reallege and inoorporate by ref'ereuce all allegations iir all preceding

paragraphs as      if fully   set forlh herein.

         148.      Plaintiffs were ernployed by Defendants within the meatring of NYLI,, including

but not limited to      NYLL $$ 2 and 651.

         149.      Employees are entitled to receive one hour's pay at the basic mitrimutn wage rate

for any day in which the spread of hours exceeds 10 hours.               12    N.Y.C.R.R. $ 142-2.4.

         150.      Defendants failed to pay Plaintiffs spread of hours pay each clay PlairitifTs r.vorkecl

a spread   ofhours iir excess of       10 hours.


         151.       Due to Defendants'NYLL violations, Plaintiffs are entitled to recover ftour

Defeldants, jointly and severally during the periods in rvhich they r.vere employers, Plaintiff's'

ulpaid   spreacl    of hours pay, liquidated darnages, as r.vell as reasonable attomeys' fees, costs of

the action and interest.

                                       CAUSE OF,dCTIO
Iior Unlarvful Violation of the Record*I(ccping Provisions of the Fair Labor Standards Act

         152.       Plaintiff's reallege and incorporate by relerence all allegations                 in all prcceding

paragrairhs as     if fully   set forth helein.

         153.       Defbnclants r,vere requirccl        to keep tlack of the        lrortrs rvorlced by Plaintills

including any periods of tjrne that          rryere   ti'ec ancl clear of duties and therefbre not cunpensable

pulsnant to the FLSA's recordkeeping requit'elrlents as sct fbrth in 29 U.S.C.               ss   2   i I (c).

         i54.       Def-endants failed     to track the timc spent u,orking. tinte spertt             engagecl   to rvajt

ancllor Plaintif fs' slecp or tneal breaks, in r,'iolation of FLSA.       ss   2l 5(aX-5).




                                                            :-l
         Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 24 of 27




            155.    Due to Def'endants' FLSi\ recorclkeepirig violations, Plaiutiffls are entitled to

injulctive relief      as this Court deems applopriate, together         with costs atid reasonable attorueys'

fees pursuant to FLSA 5 211.

                                SEVENTH CAUSE OF' ACTION
         For Failure to Cornply with Notification Requirements and to Nlaintain Records
                                     Under York Labor Lalv

            156. Plaintiffs reallege         and incorporate by reference all allegations        in all preceding

paragraphs as       if fully   set forth herein.

            157.    Defendants failed         to cornply with NYLL $ 193,'uvhich             sets ottt trotice and

recordkeeping requirements goveming ernployers                 in the State of Nelv York, and 12 NYCRR             $


142-2.6 governing tlie records that Defendants are required to maintain and preserve.

            158.    Defendants failed to provide Plaintiffs rvith a wage trotice               in English and/or

Chilese setting forth Plaintiffs' rate of pay, the basis fbr deterrnining that rate, ancl any

allowalces olaimed against Defendants' minimttrn rvage obligations, tir violation of NYLL                          $


1   es( I )(a).

            i-59.   Dnc to these violations, Plaintiffs Feng X. Litt, and Mci S. Yuen are entitled to

recover fiorn Defenclants,         jointly   and severaliy during tire periods in which they wcre employcrs,

$50 lor each rvorkrveek that the violations occured, up to a total of $2,500 per Plaintifll together

with     co.sts arrcl reasr)nable    attolneys' fees ancl any othcr rclief that this Court deetns llecessary

and appropliate. NYI-1. $ 198(l-b).

            160.     Plaintiffs Feng. Huang ancl Yu P. l-iu are entitlecl to recover fi-om Def-enclants,

jointly anil severally cluring the lleriocls in      r,r,lrich they' rvet'e empiciyers, $50 tbr e ach r.r'orkday that


thc violatious occur-recl. up to a total of S5,000 per Plaintill'. ttlgethet' rvitl'r costs atld leasonable




                                                          21
       Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 25 of 27




attolxeys' lccs ancl any other relief that this Courl deetns necessary and appropriate. NYLL                   $


I eB( 1-b),


         161.      Defbndants also failed to provide Plaintiffs with detailed and accurate rvage

statements with each payment of wages, in violation of            NYLL $ 195(3).

         162. Due to            these violations, Plaintiff Feng    X. Liu is     entitled to recover fi'om

Defendants,    jointly and severally during the periods in which they rvere employers, $100 fbr

each workr.veek tirat the violations occuned, up            to a total of $2,500, together r,vith costs     and


reasonable zrttorneys' fees and any other relief that this Courl deems necessary ancl appropriate.

NYLL $ 1eB(1-d).

         T63.      Plairitiffs Feng, Huang, Yu P. Liu, Meng, and Yuen are entitled to recover from

Def-endants,   jointly and severally during the periods in rvhich they were employers, $250 for

each rvortday that the violations occurred, up           to a total of $5,000 per Plaintifl. together rvith

costs and reasonatrle attomeys' fees ancl any          othff r:elief that this Courl deeins      necessary and

appropriate. NYLL $ 198(1-d).

         164. In light of Defenclants'           iongstancling arrd ongoing violations      of tlie Neu, York

Labor Lerrv anrl applicable reguiations rvith respect to notice and recorrikeeping, Plaintiffs also

seek injunctive relief precluding Defenclants            fron continr,recl   violatjttns   of   these lar.vs and

affllnratively rlanclating their cornpliance'uvi{h the provisions of the NYI.L.

                                        IIIGFIT}{ CAUSE     OF-   ACTION
                               For Failure to Pay Wages as Rcquired b-v the
                              Ncrv York llomc Care tr4i orhcr \Vagc Parity Act

         l(r-5.    Plaintifl.s reallege and incorporate by ref'erence all ailcgations in all prccccling

lraragraplrs as   if   ful11'set lirrth hctcin




                                                       25
      Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 26 of 27




        166.    Pursuant to the Wage Parity Act, N.Y. Public Law $ 3614-c, ancl state contractual

obligations, Defendants were requiled to certify ancl clicl cer-tily that            it   paid Plaintiffs   r,vages


and/or wage supplements as specified by the Act.

        161.    Tire agreements to pay Plaintiffs as required by the Wage Paiity Act were made

for the benefit of Plaintiffs.

        168. By failing to pay Plaintiffs for            each hout'workccl, Defcnclants breached their

obiigations to pay Plaintiffs all wages they were clue as required by the Wage Parity Act and

caused injury to Plaintiffs.

        169.    Plaintiffs, as thild-par1y beneficiaries of Defendants' contracts with NYS DOH to

pay wages as required by the Wage Parity Act, are entitled to rclief fbr this breach of contractual

obligation plus interest.

                                         PRAYER FOR RELIEF

        WHEREFORE Plaintiffs respectfuliy reqLrest that a judgment be grantcd as foliows:

                (a)   Declaring Defendants' conduct cornplaincd of hcrein to be in violation of

                      PlaintifTs' rights under the FLSA,      NYLL     ancl Ner,v   Yott   common law;

                (b)   Arvardir-rg Plaintiffs unpaid rninimum wages and overtime \\,'ages clue under

                      the FLSA,    NYLL     and Nerv York commotr larv;

                (c)   Arvarding Plaintiffs sprcad of iror:rs pa1, uncier NYLL;

                (d)   .z\warding Plaintiffs danrages clue to notice pay rate violzitions under        NYLL;

                (e)   Awarding Plaintifis cltlmages clue to wiige stateu-rcnt violaticlns unclel NYLL;

                (0    Awarding Plaintitfi iiqr"riclated danrages:

                (g)   ,,\r.varcling Plaintitl's ple-judgrnent iurcl post-judgr.ncttt intcr-cst:




                                                       26
     Case 1:20-cv-02049-PAE Document 1 Filed 03/06/20 Page 27 of 27




              (h)   Ar,vzrrcling Plaintiff-s   the cost of this actiot.t, together rvitlr   reasonable


                    attorneYs'fees;

              (i)   Issuing an injunction precluding DeFenclants fiorn continuing to violate the

                    recorclkeeping and notification requiretnents of the FLSA and NYI,L;and

              0)    Awarding such other relief as this Courl deems just and proper,

                                          JURY DEMAND

      Plaintiffs demancl a trial by jury in tlris action of all issues so triable.

Dated: New York,    Ner,ry   York
      March 6,2020

                                                 Respectfully        tted,




                                                 KASOWITZ BEN             TORRES LLP
                                                 Mark W, Lerner (rnlerner@kasowitz.com)
                                                 Joshua D. Fuiop fi fulop@kasowitz.com)
                                                 Jonathan L. Shapiro fi shapiro@kasowitz.com)
                                                 1633 Broadrvay
                                                 New Yot*, New York 10019
                                                 Te1: (212) 506-1700

                                                 THE LEGAL AID SOCIETY
                                                 Cannela Huang (chuang@legal-aid.org)
                                                 Lizbeth Schalct (lschalet@legal-aid.olg)
                                                 199 Water Street, 3"1 Floor
                                                 Ner,v York, New York 10038
                                                 Tel; (21 2) 5'll -3300




                                                    21
